DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 11, 13 and 14 objected to because of the following informalities:  
Claim 1, line 5, the phase “filling the hollow portion of the laminated body” should be “filling a hollow portion of the hollow laminated body”;
Claim 6, line 3, the phase “the laminated body” should be “the hollow laminated body”;
Claim 11, line 3, the phase “the outer diameter” should be “an outer diameter”, line 4, the phase “the insertion end” should be “an insertion end”;
Claim 13, line 4, the phase “the outer edge portion” should be “an outer edge portion”; and
Claim 14, line 1, the phase “comprising;” should be “comprising:”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoji JP 2004109816 (see document 16478924_2022-01-25_JP_2004109816_A_M.pdf).
Regarding claim 14, Shoji discloses an optical device, in at least fig.5, comprising: 
a cover member (12) having an opening (see fig.5); 
an optical member (22); and 
a cured resin layer (62, para.50) laminated between the cover member and the optical member (see fig.5), 
wherein the cured resin layer is not formed between the opening and the optical member (see fig.5).

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specification, the claim limitations of claim 1. In addition, 

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi US 2017/0299913 (figs.1-6B), Watanabe US 2016/0011633 (figs.6(a), 7(a) and 8), and Huang US 2014/0285746 (figs.1-5) can be primary reference for claim 14 as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871